PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE

The Indiana Supreme Court Disciplinary Commission filed a “Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Tennessee and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On March 16, 2015, this Court issued an “Order to Show Cause,” to which Respondent has not responded.
Respondent was admitted to practice •law in Indiana and in Tennessee. On No-, vember 5, 2014, the Chancery Court for Williamson County, Tennessee, issued an order suspending Respondent in Tennessee for three years, beginning November 7, 2014. On February 3, 2015, the Supreme Court of Tennessee issued an order approving and adopting the Chancery Court’s order.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Tennessee, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time:
All Justices concur.